—This court by order dated January 18, 1978, having disbarred the above-named petitioner Matthew J. Troy, Jr. (originally admitted to practice by this court on Oct. 17, 1956) *387and said petitioner having made an application for reinstatement to the Bar of the State of New York; and this court by order dated August 10, 1987, having ordered that the application for reinstatement be granted on condition that petitioner present proof of having taken and passed the professional responsibility portion of the Multi-State Bar Examination; this court having received proof that the condition has been complied with due deliberation having been had thereon, it is Ordered that the application of Matthew J. Troy, Jr., is hereby granted and his name is hereby restored to the roll of attorneys and counselors-at-law and he is hereby reinstated as a member of the Bar admitted to practice in all the courts of this State, effective this September 18, 1987. Niehoff, J. P., Lawrence, Rubin, Spatt and Sullivan, JJ., concur.